950 So. 2d 678 (2006)
Joseph HAINES
v.
Alen Christopher MILLET, Hilton Hotels Corporation, d/b/a Hilton New Orleans Airport, Ace American Insurance Company, et al.
No. 2006-CC-0289.
Supreme Court of Louisiana.
May 26, 2006.
In re Ace American Insurance Company;  Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. A, No. 2005-3574; to the Court of Appeal, Fourth Circuit, No. 2005-C-1412.
Granted. From the trial court's judgment, we cannot determine whether the trial court made a specific finding on whether plaintiff named his uninsured motorist carrier in bad faith solely for the purpose of obtaining venue in Orleans Parish. Accordingly, the case is remanded to the trial court to conduct a contradictory hearing on this issue and rule anew on the exception of improper venue. See Farrar v. Haedicke, 97-2923 (La.12/2/97), 702 So. 2d 690.
JOHNSON, J., would deny.